Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                              Document      Page 1 of 35
Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                              Document      Page 2 of 35
Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                              Document      Page 3 of 35
Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                              Document      Page 4 of 35
                                     150ThirdAvenueSouth
                                                                                        www.pnfp.com
                                     Suite900
                                     Nashville,TN37201                                Phone800Ͳ264Ͳ3613

                                                                                        Account
RETURNSERVICEREQUESTED                                                                XXXXXXXX1236




                                   LivingscapesLLC
                                   DebtorinPossession
                                   148StonecrestDrive
                                   Nashville,TN372095236




StatementofAccount                                                                                         Horizon75


 Balance8/11/20                           Summary
 $.00
                                                Credits       + $74,010.57
 Balance8/31/20                          Interest      + $.00
 $38,645.07                              Debits        Ͳ $35,365.50

 CreditTransactions
 Deposits
 8/12            RegularDeposit                                  25,644.00
 8/18            INTUITPYMTSOLNDEPOSIT524771992494446          745.00
                 9215986202LIVINGSCAPESINC
 8/20            RegularDeposit                                  41,118.57
 8/25            INTUITPYMTSOLNDEPOSIT524771992494446         1,732.00
                 9215986202LIVINGSCAPESINC
 8/26            INTUITPYMTSOLNDEPOSIT524771992494446         1,975.00
                 9215986202LIVINGSCAPESINC
 8/27            INTUITPYMTSOLNDEPOSIT524771992494446          626.00
                 9215986202LIVINGSCAPESINC
 8/28            INTUITPYMTSOLNDEPOSIT524771992494446         1,910.00
                 9215986202LIVINGSCAPESINC
 8/31            INTUITPYMTSOLNDEPOSIT524771992494446          260.00
                 9215986202LIVINGSCAPESINC
 TotalCredits                                                       $74,010.57



 DebitTransactions
 OtherDebits
 8/17            6401CENTENNIALBLVLIVINGEARTHCENASHVILLE        5.00
                 TN081420Card#2282


                                                                                                                  Page1of5
Case 3:20-bk-03561             Doc 20       Filed 10/23/20 Entered 10/23/20 15:11:42                   Desc Main
                                           Document      Page 5 of 35
                                                                      Page2of5
Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42    Desc Main
                              Document      Page 6 of 35
AccountNumber:XXXXXXXX1236


 8/17       DOLLARGENERAL1BETHPAGETN081520003505Card#2282                               9.39
 8/17       SHELLSERVICESNASHVILLETN081520022878566592Card#2282                        15.01
 8/17       DOLLARGENERAL1BETHPAGETN081520056259Card#2282                              18.85
 8/17       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN081420Card#2282                38.24
 8/17       4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN081420Card#2282             40.97
 8/17       205ERiversideDrUSHIP.COM*ID388006987447TX081420Card#2282               506.88
 8/17       2099BREVARDRDEDENBROTHERS828Ͳ6336338NC081420Card#2282                   769.89
 8/17       4474CleecesFerrySQ*GRASSROOTSgosq.comTN081520Card#2282                 1,254.40
 8/18       SHELLSERVICESBIRMINGHAMAL081820023147339700Card#2282                       57.21
 8/18       AUTOZONE3712CLARKSVNASHVILLETN081820081809426075Card#2282                 71.07
 8/18       5304HARDINGPIKEHARTACEHDWENASHVILLETN081720Card#2282                    81.83
 8/18       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           17.95
 8/19       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN081720Card#2282                 5.00
 8/19       SHELLSERVICESCULLMANAL081820023186085316Card#2282                          19.61
 8/19       628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN081820Card#2282             441.00
 8/19       6514ROBERTSONAVEREOSTONELLC614Ͳ3562123TN081820Card#2282                627.37
 8/20       5304HARDINGPIKEHARTACEHDWENASHVILLETN081920Card#2282                     3.00
 8/20       2435GoodwinLnWALͲMARTCHECK866Ͳ925Ͳ2432TX081920Card#2282                  64.88
 8/20       628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN081920Card#2282             110.25
 8/20       7279HAMPLSNTGRVRDIVERSIFIEDTREPINEMOUNTAINGA081920Card#2282         1,143.68
 8/20       TransferviaBankSWilliamsperJames                                           8,700.00
 8/21       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN081920Card#2282                 5.00
 8/21       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN081920Card#2282                 5.00
 8/21       4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN082020Card#2282            352.33
 8/24       SHELLSERVICESNASHVILLETN082220023508729304Card#2282                        15.00
 8/24       BP#8774606MAPCONASHVILLETN082120023486677210Card#2282                        15.67
 8/24       USPSKIOS4501CHARLOTNASHVILLETN082420082410121719Card#2282                 16.50
 8/25       7KRIPESRDOPUSINSPECTIONEASTGRANBYCT082420Card#2282                       9.00
 8/25       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           17.32
 8/25       PENNNATIONALINRECURPMTS3100193796C230961349LIVINGSCAPESINC       1,628.27
 8/26       7KRIPESRDOPUSINSPECTIONEASTGRANBYCT082520Card#2282                       9.00
 8/26       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN082420Card#2282                15.88
 8/26       4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN082520Card#2282             36.33
 8/26       7002NDAVESOUTH#DAVIDSONCOCLE8665145192TN082620Card#2282               89.76
 8/26       6100CENTENNIALBLVENGLANDEROSIONNASHVILLETN082520Card#2282               109.69
 8/26       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           43.85
 8/27       2701NOLENSVILLERDMIDDLETNTRAILNASHVILLETN082620Card#2282               136.60
 8/27       7002NDAVESOUTH#DAVIDSONCOCLE8665145192TN082720Card#2282              148.16
 8/27       7281CENTENNIALBLVRELADYNEMIDSO6153507050TN082620Card#2282             4,385.04
 8/27       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            6.26
 8/28       1700ThirdAveNL2G*METROWATER615Ͳ862Ͳ4697TN082720Card#2282              1,298.30
 8/28       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           18.75
 8/31       THORNTONS#0610Ͳ1049GALLATINTN083020000000780416Card#2282                  20.05
 8/31       IBTransferfromD*********236toD*********655                              5,500.00




                                                                                                     Page3of5
Case 3:20-bk-03561         Doc 20      Filed 10/23/20 Entered 10/23/20 15:11:42         Desc Main
                                      Document      Page 7 of 35
AccountNumber:XXXXXXXX1236


 8/31           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                    2.60

 Checks
 8/20           Check901                                                                                    1,278.00
 8/17           Check902                                                                                       324.75
 8/24           Check903                                                                                    2,140.05
 8/31           Check905*                                                                                      400.00
 8/31           Check906                                                                                       375.00
 8/28           Check909*                                                                                      211.86
 8/20           Check910                                                                                    1,900.00
 8/28           Check911                                                                                       850.00
 TotalDebits                                                                                              $35,365.50
(*)Indicatesgapinchecknumbersequenece


AverageBalanceThisStatement                         $36,052.41    AnnualPercentageYieldEarned                 .00%

InterestEarnedThisPeriod                                  $.00    DaysinPeriod                                    21
InterestPaidYeartoDate                                   $.00    InterestPaid                                   $.00



 DAILYBALANCEINFORMATION
 8/11                                   .00    8/20                   50,003.34      8/27                    45,151.63
 8/12                            25,644.00     8/21                   49,641.01      8/28                    44,682.72
 8/17                            22,660.62     8/24                   47,453.79      8/31                    38,645.07
 8/18                            23,177.56     8/25                   47,531.20
 8/19                            22,084.58     8/26                   49,201.69




                                                                                                                 Page4of5
Case 3:20-bk-03561              Doc 20         Filed 10/23/20 Entered 10/23/20 15:11:42               Desc Main
                                              Document      Page 8 of 35
AccountNumber:XXXXXXXX1236                                           Date                  8/31/20
                                                                       PrimaryAcctNo.      XXXXXXXX1236




         #0             08/12/2020         $25,644.00    #0          08/20/2020           $41,118.57




         #901           08/20/2020          $1,278.00    #902        08/17/2020             $324.75




         #903           08/24/2020          $2,140.05    #905        08/31/2020             $400.00




         #906           08/31/2020           $375.00     #909        08/28/2020             $211.86




         #910           08/20/2020          $1,900.00    #911        08/28/2020             $850.00




                                                                                                   Page5of5
     Case 3:20-bk-03561        Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42     Desc Main
                                        Document      Page 9 of 35
             Transacti                                             Open
   Date       on Type         Terms       Property    Due Date    Balance


08/02/2020   Invoice     Net 15           A-M        08/17/2020        495.00
                                                                  $    495.00


08/01/2020   Invoice     Net 15           A-M        08/16/2020        727.25
08/24/2020   Invoice     Net 15           A-M        09/08/2020        351.25
                                                                  $   1,078.50


08/01/2020   Invoice     Net 15           A-M        08/16/2020       1,737.50
                                                                  $   1,737.50


06/07/2020   Invoice     Due on receipt   A-M        06/07/2020       2,097.00
                                                                  $   2,097.00


08/01/2020   Invoice     Net 15           A-M        08/16/2020        175.00
                                                                  $    175.00


08/02/2020   Invoice     Net 15           A-M        08/17/2020         80.00
08/24/2020   Invoice     Net 15           A-M        09/08/2020        160.00
                                                                  $    240.00


08/24/2020   Invoice     Net 15           A-M        09/08/2020        160.00
                                                                  $    160.00


08/01/2020   Invoice     Net 15           A-M        08/16/2020        375.00
                                                                  $    375.00


08/24/2020   Invoice     Net 15           A-M        09/08/2020        660.00
                                                                  $    660.00


04/08/2019   Invoice     Net 15           A-M        04/23/2019        379.00
12/16/2019   Invoice     Net 15           A-M        12/31/2019         80.00
06/14/2020   Invoice     Net 15           A-M        06/29/2020         40.00
                                                                  $    499.00


08/24/2020   Invoice     Net 15           A-M        09/08/2020        105.00
                                                                  $    105.00


08/02/2020   Invoice     Net 15           A-M        08/17/2020        438.75
                                                                  $    438.75




    Case 3:20-bk-03561             Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                            Document     Page 10 of 35
06/14/2020   Invoice   Net 15        A-M      06/29/2020        305.00
                                                           $    305.00
                                                           $   8,365.75




    Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                         Document     Page 11 of 35
                         Livingscapes Inc
                          Profit and Loss
                              August 2020

                                                        Total
Income
 41000 Sales of Product Income                             63,299.19
 42000 Services                                           108,388.28
 49500 Discounts given                                     -4,269.52
Total Income                                        $     167,417.95
Gross Profit                                        $     167,417.95
Expenses
 60000 Advertising & Marketing                                   98.09
 60200 Bank Charges & Fees                                      451.88
 60300 Bad Debts                                                353.00
 60600 Contractors                                          3,789.00
 61100 Insurance
   61110 General Liability Insurance                        1,763.09
 Total 61100 Insurance                              $       1,763.09
 61600 Office Expenses                                          322.51
 62000 Legal & Professional Services
   62010 Accounting & Administrative                        1,750.00
   62030 Attorneys & Legal Fees                             1,160.99
 Total 62000 Legal & Professional Services          $       2,910.99
 62100 Shipping, Freight & Delivery                             523.38
 62200 Rent & Lease (Buildings)                             2,000.00
 62400 Repairs & Maintenance                                    419.53
 62500 Materials & Supplies                                19,918.61
 62600 Telephone & Internet
   62620 Cell Phone                                              36.06
   62630 Internet                                                64.20
 Total 62600 Telephone & Internet                   $           100.26
 63000 Taxes Paid
   63010 Local Taxes                                            255.92
   63030 TN State Tax (Non Sales Tax)                       1,317.85
 Total 63000 Taxes Paid                             $       1,573.77
 63100 Utilities                                            1,797.59
 63210 Salaries & Wages
   63221 Wages (Hourly) - Regular Pay                      39,412.95
 Total 63210 Salaries & Wages                       $      39,412.95
 67010 Dump & Waste Management                                  162.13
 67300 Fuel                                                 4,527.59
Total Expenses                                      $      80,124.37
Net Operating Income                                $      87,293.58
Net Income                                          $      87,293.58




    Case 3:20-bk-03561              Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                             Document     Page 12 of 35
                                    150ThirdAvenueSouth
                                                                                      www.pnfp.com
                                    Suite900
                                    Nashville,TN37201                               Phone800Ͳ264Ͳ3613

                                                                                      Account
RETURNSERVICEREQUESTED                                                              XXXXXXXX2655




                                  LivingscapesLLC
                                  PAYROLLACCOUNT
                                  148StonecrestDrive
                                  Nashville,TN372095236




StatementofAccount                                                                                       Horizon75


 Balance8/12/20                           Summary
 $.00
                                                 Credits     + $14,200.00
 Balance8/31/20                           Interest    + $.00
 $903.73                                  Debits      Ͳ $13,296.27

 CreditTransactions
 Deposits
 8/20            TransferviaBankSWilliamsperJames            8,700.00
 8/31            IBTransferfromD*********236toD            5,500.00
                 *********655
 TotalCredits                                                      $14,200.00



 DebitTransactions
 OtherDebits
 8/21            0190AWWVLIVINGSPAYROLL0190AWWV                 77.00
                 1474773861LIVINGSCAPES
 8/21            0190AWWVLIVINGSPAYROLL0190AWWV               1,670.14
                 1474773861LIVINGSCAPES
 8/21            0190AWWVLIVINGSPAYROLL0190AWWV               2,946.72
                 1474773861LIVINGSCAPES
 8/31            0190AWWVLIVINGSPAYROLL0190AWWV                 63.50
                 1474773861LIVINGSCAPES
 8/31            0190AWWVLIVINGSPAYROLL0190AWWV               1,309.13
                 1474773861LIVINGSCAPES




                                                                                                                Page1of5
Case 3:20-bk-03561              Doc 20     Filed 10/23/20 Entered 10/23/20 15:11:42                  Desc Main
                                          Document     Page 13 of 35
                                                                      Page2of5
Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42    Desc Main
                              Document     Page 14 of 35
AccountNumber:XXXXXXXX2655


 8/31           OverdraftItemFee                                                                              38.00

 Checks
 8/31           Check2002                                                                                            589.16
 8/31           Check2005*                                                                                        1,575.00
 8/28           Check2006                                                                                            575.99
 8/31           Check2007                                                                                            598.50
 8/31           Check2009*                                                                                           593.96
 8/21           Check20010*                                                                                          580.87
 8/31           Check20011                                                                                           495.37
 8/25           Check20013*                                                                                          803.83
 8/25           Check20014                                                                                           779.81
 8/21           Check20015                                                                                           599.29
 TotalDebits                                                                                                   $13,296.27
(*)Indicatesgapinchecknumbersequenece


AverageBalanceThisStatement                          $1,331.68      AnnualPercentageYieldEarned                    .00%

InterestEarnedThisPeriod                                  $.00      DaysinPeriod                                       20

InterestPaidYeartoDate                                   $.00      InterestPaid                                      $.00



 ITEMIZATIONOFOVERDRAFTANDRETURNEDITEMFEES
                                                                    TotalForThisPeriod                TotalYearͲtoͲDate

 TotalOverdraftandBounceProtectionPDItemFees                              $38.00                             $38.00

 TotalNSFItemFees                                                                $.00                               $.00



 DAILYBALANCEINFORMATION
 8/12                                   .00    8/21                      2,825.98      8/28                           666.35
 8/20                             8,700.00     8/25                      1,242.34      8/31                           903.73




                                                                                                                       Page3of5
Case 3:20-bk-03561              Doc 20         Filed 10/23/20 Entered 10/23/20 15:11:42                 Desc Main
                                              Document     Page 15 of 35
                                     IntentionallyLeftBlank




                                                                                  Page4of5
Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                              Document     Page 16 of 35
AccountNumber:XXXXXXXX2655                                           Date                8/31/20
                                                                       PrimaryAcctNo.    XXXXXXXX2655




         #2002          08/31/2020           $589.16     #2005       08/31/2020           $1,575.00




         #2006          08/28/2020           $575.99     #2007       08/31/2020            $598.50




         #2009          08/31/2020           $593.96     #20010      08/21/2020            $580.87




         #20011         08/31/2020           $495.37     #20013      08/25/2020            $803.83




         #20014         08/25/2020           $779.81     #20015      08/21/2020            $599.29




                                                                                                  Page5of5
     Case 3:20-bk-03561        Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42     Desc Main
                                        Document     Page 17 of 35
          Livingscapes Receipts August Exhibit C
                                                    Attachment
   Date         Type         No.       Total             s
08/31/2020   Payment                   6,575.00
08/30/2020   Payment                     389.00
08/27/2020   Payment                     260.00
08/27/2020   Payment                     875.00
08/26/2020   Payment                     301.00
08/26/2020   Payment                   1,255.00
08/26/2020   Payment                     225.00
08/26/2020   Payment                     200.00
08/26/2020   Payment                     185.00
08/26/2020   Payment                     110.00
08/26/2020   Payment                   1,035.00
08/26/2020   Payment                     325.00
08/24/2020   Payment                     200.00
                       Transfer
             Journal   from TN
08/24/2020   Entry     Bank           50,597.18
08/24/2020   Payment   0411              450.00
08/24/2020   Payment                     912.00
08/24/2020   Payment                     620.00
08/20/2020   Payment   3045              180.00
             Journal   Transfer to
08/20/2020   Entry     Payroll         8,700.00
08/20/2020   Payment   6442           17,368.10
08/20/2020   Payment   6442            3,834.00
08/20/2020   Payment   3858            2,803.61
08/20/2020   Payment   5016            1,679.50
08/20/2020   Payment   5294              970.00
08/20/2020   Payment   799               647.50
08/20/2020   Payment   9446              445.00
08/17/2020   Payment                        40.00
08/17/2020   Payment                     300.00
08/17/2020   Payment                     245.00
08/17/2020   Payment                        80.00
08/17/2020   Payment                        80.00
08/16/2020   Payment   5002              225.00
08/15/2020   Payment   6198                 55.00
08/15/2020   Payment   6941            3,530.25
08/15/2020   Payment   2649            1,800.00
08/15/2020   Payment   6690              765.00
08/15/2020   Payment   1171              720.00
08/15/2020   Payment   6294              595.00
08/15/2020   Payment   9769              542.50
08/15/2020   Payment   5328              237.00
08/12/2020   Payment   864                  50.00
08/12/2020   Payment   1378            1,378.00
08/12/2020   Payment   2987              737.00
08/12/2020   Payment   8038              487.50
08/12/2020   Payment   4371              165.00
08/11/2020   Payment                     620.00
08/11/2020   Payment   2409            1,250.00




   Case 3:20-bk-03561              Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                            Document     Page 18 of 35
08/11/2020   Payment   2858       1,140.00
08/11/2020   Payment   0754        962.00
08/11/2020   Payment   5814        815.00
08/11/2020   Payment   9363        685.00
08/11/2020   Payment   1604        655.00
08/11/2020   Payment   3270        653.75
08/11/2020   Payment   9790        500.00
08/11/2020   Payment   6342        490.00
08/11/2020   Payment   5402        466.25
08/11/2020   Payment   8497        456.00
08/11/2020   Payment   3333        446.25
08/11/2020   Payment   0693        445.00
08/11/2020   Payment   1516        425.00
08/11/2020   Payment   9161        400.50
08/11/2020   Payment   3857        280.00
08/11/2020   Payment   1038        225.00
08/11/2020   Payment   5343        135.00
08/06/2020   Payment               260.00
08/05/2020   Payment               305.00
08/05/2020   Payment              2,580.50
08/03/2020   Payment               354.00
08/03/2020   Payment               438.75
08/02/2020   Payment             10,552.50
08/01/2020   Payment   1596      72,193.24
08/01/2020   Payment   3930      15,214.25




   Case 3:20-bk-03561         Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                       Document     Page 19 of 35
                        Livingscapes August Exhibit D
   Date         Type         No.       Payee       Category     Memo       Total
                                                 Wages
                                                 (Hourly) -  Check 2002
08/31/2020   Check     2002                      Regular Pay Check
                                                             THORNTON        589.16
                                                             S #0610 -
                                                             1049
                                                             GALLATIN
                                                             THORNTON
                                                             S #0610 -
                                                             1049
                                                             GALLATIN
                                                             TN 83020
                                                             0000007804
                                                             16
08/31/2020   Expense                             Fuel        Card#2282        20.05
                                                 Bank
                                                 Charges & Overdraft
08/31/2020   Expense                             Fees        Item Fee
                                                             190AWWV          38.00
                                                             LIVINGS
                                                             PAYROLL
                                                             190AWWV
                                                             190AWWV
                                                             LIVINGS
                                                             PAYROLL
                                                             190AWWV
                                                 Wages       1474773861
                                                 (Hourly) -  LIVINGSCA
08/31/2020   Expense                             Regular Pay PES
                                                             190AWWV          63.50
                                                            LIVINGS
                                                            PAYROLL
                                                            190AWWV
                                                            190AWWV
                                                            LIVINGS
                                                            PAYROLL
                                                            190AWWV
                                                Wages       1474773861
                                                (Hourly) -  LIVINGSCA
08/31/2020   Expense                            Regular Pay PES            1,309.13
                                                            System-
                                                            recorded fee
                                                            for
                                                            QuickBooks
                                                            Payments.
                                                            Fee-name:
                                                Bank        DiscountRat
                                     QuickBooks Charges & eFee, fee-
08/31/2020   Expense                 Payments   Fees        type: Daily.      13.89
                                     POSEY &
                                     SON        Materials & Check 905
08/31/2020   Check     905           NURSERY Supplies       Check            400.00
                                                TN State
                                     TN DEPT    Tax (Non    Check 906
08/31/2020   Check     906           OF AG      Sales Tax) Check             375.00
                                                Wages       Check
                                                (Hourly) -  20011
08/31/2020   Check     20011                    Regular Pay Check            495.37
                                                Wages
                                                (Hourly) -  Check 2009
08/31/2020   Check     2009                     Regular Pay Check            593.96
                                                Wages
                                                (Hourly) -  Check 2007
08/31/2020   Check     2007                     Regular Pay Check            598.50




   Case 3:20-bk-03561              Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                            Document     Page 20 of 35
                                TN VALLEY Materials &      Check 2005
08/31/2020   Check     2005     NURSERY Supplies           Check          1,575.00
                                          Wages
                                          (Hourly) -       Check 2006
08/28/2020   Check     2006               Regular Pay      Check
                                                           1700 Third      575.99
                                                           Ave N
                                                           L2G*METR
                                                           O WATE
                                                           1700 Third
                                                           Ave N
                                                           L2G*METR
                                                           O WATER
                                                           615-862-
                                                           4697 TN
                                                           82720
08/28/2020   Expense                         Utilities     Card#2282      1,298.30
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                             Bank          DiscountRat
                                QuickBooks   Charges &     eFee, fee-
08/28/2020   Expense            Payments     Fees          type: Daily.      2.60
                                CLIFTON
                                TURF         Repairs &   Check 909
08/28/2020   Check     909      CENTER       Maintenance Check             211.86
                                STONECRA
                                FT
                                FABRICATI    Materials &   Check 911
08/28/2020   Check     911      ORS INC      Supplies      Check           850.00
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                           Bank            DiscountRat
                                QuickBooks Charges &       eFee, fee-
08/27/2020   Expense            Payments   Fees            type:
                                                           7281 Daily.      18.75
                                                           CENTENNI
                                                           AL BLV
                                                           RELADYNE
                                                           MI 7281
                                                           CENTENNI
                                                           AL BLV
                                                           RELADYNE
                                                           MID SO
                                                           6153507050
                                Reladyne                   TN 82620
08/27/2020   Expense            Midsouth     Fuel          Card#2282
                                                           700 2ND        4,385.04
                                                         AVE
                                                         SOUTH #
                                                         DAVIDSON
                                                         CO 700 2ND
                                                         AVE
                                                         SOUTH #
                                                         DAVIDSON
                                                         CO CLE
                                                         8665145192
                                                         TN 82720
08/27/2020   Expense                         Local Taxes Card#2282         148.16




   Case 3:20-bk-03561         Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42     Desc Main
                                       Document     Page 21 of 35
                                                 2701
                                                 NOLENSVIL
                                                 LE RD
                                                 MIDDLE TN
                                                 T 2701
                                                 NOLENSVIL
                                                 LE RD
                                                 MIDDLE TN
                                                 TRAIL
                          MIDDLE TN              NASHVILLE
                          TRAILER    Repairs &   TN 82620
08/27/2020   Expense      SALES      Maintenance Card#2282      136.60
                                                 System-
                                                 recorded fee
                                                 for
                                                 QuickBooks
                                                 Payments.
                                                 Fee-name:
                                     Bank        DiscountRat
                          QuickBooks Charges & eFee, fee-
08/26/2020   Expense      Payments   Fees        type: Daily.
                                                 7 KRIPES         6.26
                                                  RD OPUS
                                                  INSPECTIO
                                                  N EAS 7
                                                  KRIPES RD
                                                  OPUS
                                                  INSPECTIO
                                                  N EAST
                                                  GRANBY
                                                  CT 82520
08/26/2020   Expense                  Local Taxes Card#2282
                                                  6401            9.00
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EART 6401
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EARTH CE
                                                    NASHVILLE
                          LIVING      Materials &   TN 82420
08/26/2020   Expense      EARTH       Supplies      Card#2282
                                                    6100         15.88
                                                    CENTENNI
                                                    AL BLV
                                                    ENGLAND
                                                    ERO 6100
                                                    CENTENNI
                                                    AL BLV
                                                    ENGLAND
                          England                   EROSION
                          Erosion,                  NASHVILLE
                          Seed &      Materials &   TN 82520
08/26/2020   Expense      Supply      Supplies      Card#2282   109.69




   Case 3:20-bk-03561   Doc 20      Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                   Document     Page 22 of 35
                                                         4225
                                                         ASHLAND
                                                         CITY HW
                                                         NASHVILLE
                                                         4225
                                                         ASHLAND
                                                         CITY HW
                                                         NASHVILLE
                                                         NURSE 615-
                                                         2443478 TN
                                 NASHVILLE Materials &   82520
08/26/2020   Expense             NURSERY Supplies        Card#2282
                                                         700 2ND         36.33
                                                         AVE
                                                         SOUTH #
                                                         DAVIDSON
                                                         CO 700 2ND
                                                         AVE
                                                         SOUTH #
                                                         DAVIDSON
                                                         CO CLE
                                                         8665145192
                                                         TN 82620
08/26/2020   Expense                         Local Taxes Card#2282       89.76
                                             Wages       Check
                                             (Hourly) -  20013
08/25/2020   Check     20013                 Regular Pay Check
                                                         PENN           803.83
                                                         NATIONAL
                                                         IN RECUR
                                                         PMTS 310
                                                         PENN
                                                         NATIONAL
                                                         IN RECUR
                                                         PMTS
                                                         3100193796
                                             General     C230961349
                                             Liability   LIVINGSCA
08/25/2020   Expense                         Insurance   PES  INC
                                                         7 KRIPES      1,628.27
                                                        RD OPUS
                                                        INSPECTIO
                                                        N EAS 7
                                                        KRIPES RD
                                                        OPUS
                                                        INSPECTIO
                                                        N EAST
                                                        GRANBY
                                                        CT 82420
08/25/2020   Expense                        Local Taxes Card#2282         9.00
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
08/25/2020   Expense             Payments   Fees        type: Daily.     43.85
                                            Wages       Check
                                            (Hourly) -  20014
08/25/2020   Check     20014                Regular Pay Check           779.81
                                 DICKENS
                                 TURF &
                                 LANDSCAP Materials & Check 903
08/24/2020   Check     903       E SUPPLY Supplies      Check          2,140.05




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                        Document     Page 23 of 35
                                                         USPS KIOS
                                                         4501
                                                         CHARLOT
                                                         NASHVILL
                                                         USPS KIOS
                                                         4501
                                                         CHARLOT
                                                         NASHVILLE
                                                         TN 82420
                                             Shipping,   0824101217
                                             Freight &   19
08/24/2020   Expense                         Delivery    Card#2282
                                                         SHELL          16.50
                                                         SERVICE S
                                                         NASHVILLE
                                                         TN 82
                                                         SHELL
                                                         SERVICE S
                                                         NASHVILLE
                                                         TN 82220
                                                         0235087293
                                                         04
08/24/2020   Expense                         Fuel        Card#2282
                                                         BP#877460      15.00
                                                        6MAPCO
                                                        NASHVILLE
                                                        TN 82
                                                        BP#877460
                                                        6MAPCO
                                                        NASHVILLE
                                                        TN 82120
                                                        0234866772
                                                        10
08/24/2020   Expense             BP         Fuel        Card#2282       15.67
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
08/24/2020   Expense             Payments   Fees        type: Daily.    17.32
                                            Wages       Check
                                            (Hourly) -  20010
08/21/2020   Check     20010                Regular Pay Check
                                                        190AWWV        580.87
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
08/21/2020   Expense                         Regular Pay PES            77.00




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                        Document     Page 24 of 35
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
08/21/2020   Expense                         Regular Pay PES
                                                         190AWWV        1,670.14
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
08/21/2020   Expense                         Regular Pay PES
                                                         4225           2,946.72
                                                           ASHLAND
                                                           CITY HW
                                                           NASHVILLE
                                                           4225
                                                           ASHLAND
                                                           CITY HW
                                                           NASHVILLE
                                                           NURSE 615-
                                                           2443478 TN
                                 NASHVILLE Materials &     82020
08/21/2020   Expense             NURSERY Supplies          Card#2282
                                                           6401          352.33
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EART 6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EARTH CE
                                 LIVING      Materials &   NASHVILLE
08/21/2020   Expense             EARTH       Supplies      TN
                                                           6401            5.00
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EART 6401
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EARTH CE
                                 LIVING      Materials & NASHVILLE
08/21/2020   Expense             EARTH       Supplies    TN                5.00
                                             Wages       Check
                                             (Hourly) -  20015
08/21/2020   Check     20015                 Regular Pay Check           599.29
                                 GREEN
                                 VALLEY      Materials &   Check 910
08/20/2020   Check     910       FARMS       Supplies      Check        1,900.00




   Case 3:20-bk-03561          Doc 20      Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                          Document     Page 25 of 35
                                                           7279 HAM
                                                           PLSNT GRV
                                                           R
                                                           DIVERSIFIE
                                                           7279 HAM
                                                           PLSNT GRV
                                                           R
                                                           DIVERSIFIE
                                                           D TRE PINE
                                                           MOUNTAIN
                               Diversified   Materials &   GA 81920
08/20/2020   Expense           Trees Inc     Supplies      Card#2282
                                                           2435          1,143.68
                                                           Goodwin Ln
                                                           WAL-MART
                                                           CHECK
                                                           2435
                                                           Goodwin Ln
                                                           WAL-MART
                                                           CHECK 866-
                                                           925-2432 TX
                                             Office        81920
08/20/2020   Expense                         Expenses      Card#2282
                                                           5304            64.88
                                                           HARDING
                                                           PIKE HART
                                                           ACE HDWE
                                                           5304
                                                           HARDING
                                                           PIKE HART
                                                           ACE HDWE
                               HART ACE                    NASHVILLE
                               HARDWAR Materials &         TN 81920
08/20/2020   Expense           E        Supplies           Card#2282
                                                           628 OLD          3.00
                                                           HICKORY
                                                           BLV IN
                                                           *STONETR
                                                           628 OLD
                                                           HICKORY
                                                           BLV IN
                                                           *STONETR
                                                           EE M 615-
                                                           6462208 TN
                               STONETRE      Materials &   81920
08/20/2020   Expense           E MULCH       Supplies      Card#2282      110.25
                               GROUNDC
                               OVER          Materials &   Check 901
08/20/2020   Check     901     FARMS         Supplies      Check
                                                           6514          1,278.00
                                                           ROBERTSO
                                                           N AVE REO
                                                           STONE LL
                                                           6514
                                                           ROBERTSO
                                                           N AVE REO
                                                           STONE LLC
                                                           614-
                                                           3562123 TN
                                             Materials &   81820
08/19/2020   Expense                         Supplies      Card#2282      627.37




   Case 3:20-bk-03561        Doc 20     Filed 10/23/20 Entered 10/23/20 15:11:42    Desc Main
                                       Document     Page 26 of 35
                                                           SHELL
                                                           SERVICE S
                                                           CULLMAN
                                                           AL 8182
                                                           SHELL
                                                           SERVICE S
                                                           CULLMAN
                                                           AL 81820
                                                           0231860853
                                                           16
08/19/2020   Expense                         Fuel          Card#2282     19.61
                                                           PAYPAL
                                                           INST XFER
                                                           APPLE.CO
08/19/2020   Expense             APPLE       Cell Phone    M BILL
                                                           6401          25.12
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EART 6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EARTH CE
                                                           NASHVILLE
                                 LIVING      Materials &   TN 81720
08/19/2020   Expense             EARTH       Supplies      Card#2282
                                                           628 OLD        5.00
                                                      HICKORY
                                                      BLV IN
                                                      *STONETR
                                                      628 OLD
                                                      HICKORY
                                                      BLV IN
                                                      *STONETR
                                                      EE M 615-
                                                      6462208 TN
                                 STONETRE Materials & 81820
08/19/2020   Expense             E MULCH  Supplies    Card#2282         441.00
                                          Wages       CHECK
                                          (Hourly) -  10412
08/18/2020   Check     10412              Regular Pay CHECK
                                                      SHELL             892.13
                                                           SERVICE S
                                                           BIRMINGHA
                                                           M AL 8
                                                           SHELL
                                                           SERVICE S
                                                           BIRMINGHA
                                                           M AL 81820
                                                           0231473397
                                                           00
08/18/2020   Expense                         Fuel          Card#2282
                                                           5304          57.21
                                                           HARDING
                                                           PIKE HART
                                                           ACE HDWE
                                                           5304
                                                           HARDING
                                                           PIKE HART
                                                           ACE HDWE
                                 HART ACE                  NASHVILLE
                                 HARDWAR Materials &       TN 81720
08/18/2020   Expense             E        Supplies         Card#2282     81.83




   Case 3:20-bk-03561          Doc 20      Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                          Document     Page 27 of 35
                                                       AUTOZONE
                                                       3712
                                                       CLARKSV
                                                       NASHVILLE
                                                       AUTOZONE
                                                       3712
                                                       CLARKSV
                                                       NASHVILLE
                                                       TN 81820
                                                       0818094260
                                           Repairs &   75
08/18/2020   Expense             AUTOZONE Maintenance Card#2282        71.07
                                                       SAMARA
                                 Samara    Materials & FARMS LLC
08/18/2020   Expense             Farms LLC Supplies    SALE            52.50
                                           Wages       CHECK
                                           (Hourly) -  10414
08/18/2020   Check     10414               Regular Pay CHECK          628.95
                                           Wages       CHECK
                                           (Hourly) -  10413
08/18/2020   Check     10413               Regular Pay CHECK          611.82
                                 COLOR
                                 BURST
                                 LANDSCAP Materials & Check 902
08/17/2020   Check     902       ES        Supplies    Check
                                                       SHELL          324.75
                                                       SERVICE S
                                                       NASHVILLE
                                                       TN 81
                                                       SHELL
                                                       SERVICE S
                                                       NASHVILLE
                                                       TN 81520
                                                       0228785665
                                                       92
08/17/2020   Expense                       Fuel        Card#2282       15.01
                                                       DOLLAR
                                                       GENERAL 1
                                                       BETHPAGE
                                                       TN 81
                                                       DOLLAR
                                                       GENERAL 1
                                                       BETHPAGE
                                                       TN 81520
                                           Office      056259
08/17/2020   Expense                       Expenses    Card#2282       18.85
                                                       DOLLAR
                                                       GENERAL 1
                                                       BETHPAGE
                                                       TN 81
                                                       DOLLAR
                                                       GENERAL 1
                                                       BETHPAGE
                                                       TN 81520
                                           Office      003505
08/17/2020   Expense                       Expenses    Card#2282        9.39
                                                       205 E
                                                       Riverside Dr
                                                       USHIP.COM
                                                       * I 205 E
                                                       Riverside Dr
                                                       USHIP.COM
                                                       * ID38
                                           Shipping,   8006987447
                                           Freight &   TX 81420
08/17/2020   Expense                       Delivery    Card#2282      506.88




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                        Document     Page 28 of 35
                                                    PAYPAL
                                                    INST XFER
                                                    APPLE.CO
08/17/2020   Expense      APPLE       Cell Phone    M BILL         10.94
                                                    SAMARA
                          Samara      Materials &   FARMS LLC
08/17/2020   Expense      Farms LLC   Supplies      SALE           22.50
                                                    PAYPAL
                                      Materials &   INST XFER
08/17/2020   Expense                  Supplies      EBAY
                                                    6401 INC       15.00
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EART 6401
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EARTH CE
                                                    NASHVILLE
                          LIVING      Materials &   TN 81420
08/17/2020   Expense      EARTH       Supplies      Card#2282
                                                    4474            5.00
                                                    Cleeces
                                                    Ferry SQ
                                                    *GRASSRO
                                                    O 4474
                                                    Cleeces
                                                    Ferry SQ
                                                    *GRASSRO
                                                    OTS
                          GRASSRO                   gosq.com
                          OTS SOD     Materials &   TN 81520
08/17/2020   Expense      FARM        Supplies      Card#2282
                                                    4225         1,254.40
                                                    ASHLAND
                                                    CITY HW
                                                    NASHVILLE
                                                    4225
                                                    ASHLAND
                                                    CITY HW
                                                    NASHVILLE
                                                    NURSE 615-
                                                    2443478 TN
                          NASHVILLE Materials &     81420
08/17/2020   Expense      NURSERY Supplies          Card#2282
                                                    2099           40.97
                                                    BREVARD
                                                    RD EDEN
                                                    BROTHERS
                                                    8 2099
                                                    BREVARD
                                                    RD EDEN
                                                    BROTHERS
                                                    828-
                                                    6336338 NC
                          EDEN     Materials &      81420
08/17/2020   Expense      BROTHERS Supplies         Card#2282     769.89




   Case 3:20-bk-03561   Doc 20      Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                   Document     Page 29 of 35
                                                           6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EART 6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EARTH CE
                                                           NASHVILLE
                                 LIVING      Materials &   TN 81420
08/17/2020   Expense             EARTH       Supplies      Card#2282        38.24
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                            Bank           DiscountRat
                                 QuickBooks Charges &      eFee, fee-
08/17/2020   Expense             Payments   Fees           type: Daily.     17.95
                                            Wages          CHECK
                                            (Hourly) -     10410
08/17/2020   Check     10410                Regular Pay    CHECK           627.75
                                            Wages          CHECK
                                            (Hourly) -     10409
08/17/2020   Check     10409                Regular Pay    CHECK           704.34
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                             Wages         LIVINGS
                                             (Hourly) -    PAYROLL
08/14/2020   Expense                         Regular Pay   0190AWWV         77.00
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                             Wages         LIVINGS
                                             (Hourly) -    PAYROLL
08/14/2020   Expense                         Regular Pay   0190AWWV       3,002.95
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                           Wages           LIVINGS
                                           (Hourly) -      PAYROLL
08/14/2020   Expense                       Regular Pay     0190AWWV       1,806.79
                                           Accounting
                                 GlB       &               CHECK
                                 FINANCIAL Administrati    1677
08/13/2020   Check     1677      GROUP     ve              CHECK           250.00
                                           Accounting
                                 GlB       &               CHECK
                                 FINANCIAL Administrati    1678
08/13/2020   Check     1678      GROUP     ve              CHECK          1,500.00




   Case 3:20-bk-03561          Doc 20      Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                          Document     Page 30 of 35
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                            Bank           DiscountRat
                                 QuickBooks Charges &      eFee, fee-
08/12/2020   Expense             Payments   Fees           type: Daily.     2.40
                                                           PAYPAL
                                                           INST XFER
                                             Office        MICROSOF
08/12/2020   Expense             Microsoft   Expenses      T STORE        109.24
                                             Wages         CHECK
                                             (Hourly) -    10406
08/11/2020   Check     10406                 Regular Pay   CHECK          783.33
                                                           PAYPAL
                                                           INST XFER
                                 EDEN     Materials &      EDENBROT
08/11/2020   Expense             BROTHERS Supplies         HER            279.93
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                            Bank           DiscountRat
                                 QuickBooks Charges &      eFee, fee-
08/11/2020   Expense             Payments   Fees           type: Daily.     6.20
                                            Wages          CHECK
                                            (Hourly) -     10408
08/11/2020   Check     10408                Regular Pay    CHECK          656.07
                                            Wages          CHECK
                                            (Hourly) -     10407
08/11/2020   Check     10407                Regular Pay    CHECK          759.86
                                            Wages          CHECK
                                            (Hourly) -     10403
08/10/2020   Check     10403                Regular Pay    CHECK          608.55
                                            Bank           NSF
                                            Charges &      Overdraft
08/10/2020   Expense                        Fees           Item Fee        84.00


                                                           TN SOS
                                                           ANNUAL RP
                                                           6157412286
                                                           1152 TN
                                                           SOS
                                             TN State      ANNUAL RP
                                             Tax (Non      6157412286
08/10/2020   Expense                         Sales Tax)    1152329        320.95
                                                           TN FARM
                                                           BUREAU FB
                                                           PAC PMT
                                                           201936 TN
                                                           FARM
                                             General       BUREAU FB
                                             Liability     PAC PMT
08/10/2020   Expense                         Insurance     20193625        30.00
                                                           NES/EZ-
                                                           PAY
                                                           UTILITY
08/10/2020   Expense                         Utilities     5993198        187.87




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                        Document     Page 31 of 35
                                                           NES
                                                           POWER
                                                           UTILITY
08/10/2020   Expense                         Utilities     5991023
                                                           FARM           92.25
                                                           CREDIT
                                                           MIDA
                                                           ACHPAYME
                                                           NT 0078
                                                           FARM
                                                           CREDIT
                                                           MIDA
                                             FARM          ACHPAYME
                                             CREDIT        NT
                                             MID           0078552008
08/10/2020   Expense                         AMERICA       00            418.96
                                                           Castalian
                                                           Spring
                                                           UTILITYBIL
                                                           0000
                                                           Castalian
                                                           Spring
                                 CASTALIAN                 UTILITYBIL
                                 SPRING                    0000523110
08/10/2020   Expense             UTILITY   Utilities       80620         127.71
                                                           ATT
                                                           Payment
                                                           XXXXX4012
08/10/2020   Expense             AT&T        Internet      EPAYY          64.20
                                             Wages         CHECK
                                             (Hourly) -    10404
08/10/2020   Check     10404                 Regular Pay   CHECK         650.51
                                                           PAYPAL
                                                           INST XFER
                                             Office        MICROSOF
08/07/2020   Expense             Microsoft   Expenses      T MICRO       109.24
                                             Bank          NSF
                                             Charges &     Overdraft
08/07/2020   Expense                         Fees          Item Fee       28.00
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                             Wages         LIVINGS
                                             (Hourly) -    PAYROLL
08/07/2020   Expense                         Regular Pay   0190AWWV     3,043.16
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                             Wages         LIVINGS
                                             (Hourly) -    PAYROLL
08/07/2020   Expense                         Regular Pay   0190AWWV     1,786.53
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                             Wages         LIVINGS
                                             (Hourly) -    PAYROLL
08/07/2020   Expense                         Regular Pay   0190AWWV       77.00
                                                           SAMARA
                                 Samara      Materials &   FARMS LLC
08/07/2020   Expense             Farms LLC   Supplies      SALE          360.00




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                        Document     Page 32 of 35
                                                         PAYMENTU
                                                         S BILLPAY
                                                         PAYMENTU
                                                         SCORP_
                                                         PAYMENTU
                                                         S BILLPAY
                                                         PAYMENTU
08/07/2020   Expense                         Utilities   SCORP_I          2.95
                                                         HARPETH
                                                         VALLEY U
                                                         BILLPAY
                                                         HARPETH
                                                         HARPETH
                                                         VALLEY U
                                                         BILLPAY
                                                         HARPETH
08/07/2020   Expense                         Utilities   VALLEY          88.51
                                             Wages       CHECK
                                             (Hourly) -  10392
08/06/2020   Check     10392                 Regular Pay CHECK          708.82
                                                         VENMO
                                             Materials & PAYMENT
08/06/2020   Expense                         Supplies    3874306514    1,695.00


                                                          TN SOS
                                                          ANNUAL RP
                                                          6157412286
                                                          8895 TN
                                                          SOS
                                             TN State     ANNUAL RP
                                             Tax (Non     6157412286
08/06/2020   Expense                         Sales Tax)   8895170       300.95


                                                          TN SOS
                                                          ANNUAL RP
                                                          6157412286
                                                          8895 TN
                                                          SOS
                                             TN State     ANNUAL RP
                                             Tax (Non     6157412286
08/06/2020   Expense                         Sales Tax)   8895169
                                                          WASTE         320.95
                                                        MANAGEM
                                                        ENT
                                                        INTERNET
                                                        043000
                                                        WASTE
                                                        MANAGEM
                                            Dump &      ENT
                                 Waste      Waste       INTERNET
                                 Managemen Managemen 0430000992
08/06/2020   Expense             t          t           05986           162.13
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
08/06/2020   Expense             Payments   Fees        type: Daily.     78.13
                                            Wages       CHECK
                                            (Hourly) -  10399
08/06/2020   Check     10399                Regular Pay CHECK           698.63




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                        Document     Page 33 of 35
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                            Bank           DiscountRat
                                 QuickBooks Charges &      eFee, fee-
08/05/2020   Expense             Payments   Fees           type: Daily.      2.60
                                                           PAYPAL
                                                           INST XFER
                                             Office        MICROSOF
08/05/2020   Expense             Microsoft   Expenses      T STORE          10.91
                                             Wages         CHECK
                                             (Hourly) -    10398
08/04/2020   Check     10398                 Regular Pay   CHECK           851.74
                                                           CONTRACT
                                                           PAYMENT
                                                           CONTRACT
                                                           P 1601
                                             CONTRACT      CONTRACT
                                             PAYMENT       PAYMENT
                                             CONTRACT      CONTRACT
08/04/2020   Expense                         P 1601        P 160193        915.56
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                            Bank           DiscountRat
                                 QuickBooks Charges &      eFee, fee-
08/04/2020   Expense             Payments   Fees           type: Daily.      4.39
                                            Wages          CHECK
                                            (Hourly) -     10401
08/04/2020   Check     10401                Regular Pay    CHECK           841.28
                                            Wages          CHECK
                                            (Hourly) -     10400
08/04/2020   Check     10400                Regular Pay    CHECK           866.73
                                            Wages          CHECK
                                            (Hourly) -     10397
08/03/2020   Check     10397                Regular Pay    CHECK           801.37
                                            Wages          CHECK
                                            (Hourly) -     10402
08/03/2020   Check     10402                Regular Pay    CHECK           862.58
                                                           System-
                                                           recorded fee
                                                           for
                                                           QuickBooks
                                                           Payments.
                                                           Fee-name:
                                            Bank           DiscountRat
                                 QuickBooks Charges &      eFee, fee-
08/03/2020   Expense             Payments   Fees           type: Daily.      3.54
                                            Bank           NSF
                                            Charges &      Overdraft
08/03/2020   Expense                        Fees           Item Fee         84.00
                                                           0190AWWV
                                                           LIVINGS
                                                           PAYROLL
                                                           0190AWW
                                                           0190AWWV
                                             Wages         LIVINGS
                                             (Hourly) -    PAYROLL
08/03/2020   Expense                         Regular Pay   0190AWWV       2,103.28




   Case 3:20-bk-03561          Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42    Desc Main
                                        Document     Page 34 of 35
                                                PENN
                                                NATIONAL
                                                IN RECUR
                                                PMTS XXXX
                                                PENN
                                                NATIONAL
                                    General     IN RECUR
                                    Liability   PMTS
08/03/2020   Expense                Insurance   XXXXXX166     104.82
                                                0190AWWV
                                                LIVINGS
                                                PAYROLL
                                                0190AWW
                                                0190AWWV
                                    Wages       LIVINGS
                                    (Hourly) -  PAYROLL
08/03/2020   Expense                Regular Pay 0190AWWV       77.00
                                                0190AWWV
                                                LIVINGS
                                                PAYROLL
                                                0190AWW
                                                0190AWWV
                                    Wages       LIVINGS
                                    (Hourly) -  PAYROLL
08/03/2020   Expense                Regular Pay 0190AWWV     3,201.51
                                                SNARK
                                    Advertising MEDIA LLC
08/03/2020   Expense                & Marketing SALE           99.00
                                                VENMO
                                    Materials & PAYMENT
08/03/2020   Expense                Supplies    3855276668    450.00




   Case 3:20-bk-03561   Doc 20    Filed 10/23/20 Entered 10/23/20 15:11:42   Desc Main
                                 Document     Page 35 of 35
